Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claims 2-10 are objected to because of the following informalities: these claims each recite “A method according to…”, in respective lines 1, which appear to be “The method according to…”    Appropriate corrections are required.

In addition, claim 6 is objected to because of the following informalities: the period at the end of the claim is missing. Appropriate correction is required.

Claims 12-19 are objected to because of the following informalities: these claims each recite “An electronic display according to…”, in respective lines 1, which appear to be “The electronic display according to…”    Appropriate corrections are required.

In addition, claim 16 is objected to because of the following informalities: the claim recites “… one of more of the pixels or one heat”, in line 3, which appears to be “… one of more of the pixels or on heat”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al. (US 2013/0321361).

Regarding claim 1, Lynch discloses a method (para[0032]; para[0074]) comprising the steps of:
producing or receiving information regarding content to be displayed on an array of pixels as a function of time, wherein the information includes a specified light output for each pixel in the array as a function of time (para[0004]; para[0011]; para[0023]; para[0027]; para[0032]; para[0038]; para[0048];  para[0041]; para[0051]-para[0054]; para[0056]; para[0071]; see array of pixels in Figs. 9 and 13; “OLEDs 66 may be arranged in groups within the display to form pixels”; “Pixels may include groups of OLEDs 66 (e.g., three or four) emitting different colors, particularly complementary colors such as red, cyan, green, magenta, blue, yellow, white, and combinations thereof”; “As illustrated in FIG. 2, electronic device 10 includes housing 12 that supports and protects interior components, such as processors, circuitry, and controllers, among others, that may be used to generate images to display on display 14”; “Both the power driver 64a and the image driver 64b transmit voltage signals through respective driving lines to operate each OLED 66 at a state determined by the controller 62 to emit light”, that is, a target light, based e.g. on corresponding image data received from controller 62; “Each OLED 66 may emit light at an original brightness and original color when driven with an original drive strength”; “ the duty cycles for individual OLEDs 66 may be increased and/or decreased to produce a color or brightness that substantially matches a target color or brightness for each OLED 66”);
determining an expected change in light output intensity for each of one or more of the pixels as a function of time, wherein the expected change in light output intensity for each of the one or more of the pixels is dependent, at least in part, on the specified light output for at least a portion of the pixels in the array (see Abstract; para[0011]-para[0013]; para[0054]; para[0058]-para[0059]; para[0064]; para[0071]-para[0076]; para[0079]-para[0082]; see Figs. 9 and 12-15; “integrated thermal sensors measure the temperature of the OLEDs across the display to create a temperature map”; “The temperature map may indicate OLEDs with present operating temperatures beyond known thresholds such that the emitted light does not match the target emitted light and/or the temperature map may relate to historical average temperatures of the OLEDs, where average higher temperatures may indicate which OLEDs are aging faster with respect to other OLEDs”; “Controllers may determine compensations for each OLED such that the light emitted from each OLED substantially matches the light target for each OLED”; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28”; see steps 102 to 106 in Fig. 14 and steps 222 to 228 in Fig. 15); and
modifying an output of each of the one or more of the pixels as a function of time to compensate for at least a portion of the expected change in the light output intensity (see Abstract; para[0011]-para[0013]; para[0054]; para[0058]-para[0059]; para[0064]; para[0068]; para[0071]-para[0076]; para[0079]-para[0082]; see Figs. 9 and 12-15; “Controllers may determine compensations for each OLED such that the light emitted from each OLED substantially matches the light target for each OLED”; “compensations may be based on comparing the aging determination with calibration curves, tables, algorithms, or the like stored in memory”; “Controllers may adjust the driving strength for each OLED to emit light with the target properties to compensate for the effects of operating temperature and/or aging”; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28”; “the compensations may change the brightness and/or color of light emitted by each OLED 66 to match the brightness and/or color target for that OLED 66”; “The controller 62 may utilize the temperature map to adjust the driving strength of each OLED 66 to compensate for shifts in the color and/or brightness due to temperature effects”; see step 108 in Fig. 14 and step 230 in Fig. 15).

Regarding claim 2, Lynch discloses all the claimed limitations as applied above (see claim 1). In addition, Lynch discloses determining the expected change in light output intensity for each of the one or more of the pixels includes determining an expected temperature for each of the one or more of the pixels as a function of time, wherein the expected temperature for each of the one or more of the pixels is dependent, at least in part, on the specified light output for at least a portion of the pixels in the array (see Abstract; para[0011]-para[0013]; para[0054]; para[0058]-para[0059]; para[0064]; para[0071]-para[0076]; para[0079]-para[0082]; see Figs. 9 and 12-15; “integrated thermal sensors measure the temperature of the OLEDs across the display to create a temperature map”; “The temperature map may indicate OLEDs with present operating temperatures beyond known thresholds such that the emitted light does not match the target emitted light and/or the temperature map may relate to historical average temperatures of the OLEDs, where average higher temperatures may indicate which OLEDs are aging faster with respect to other OLEDs”; “Controllers may determine compensations for each OLED such that the light emitted from each OLED substantially matches the light target for each OLED”; “over time, the color and brightness of emitted light from an OLED will also vary due to temperature and age even when driven with the original drive strength”; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28” and these “compensations may change the brightness and/or color of light emitted by each OLED 66 to match the brightness and/or color target for that OLED 66”; “The controller 62 may use the temperature map 75 to determine (block 106) which OLEDs 66 or zones 60 may be affected by a present operating temperature beyond a threshold temperature stored in memory 28”, that is, beyond a certain threshold temperature corresponding to the light target; “OLEDs 66 operating at temperatures beyond a threshold may emit light of a noticeably different color and/or brightness than OLEDs 66 operating below the threshold temperature”; see steps 102 to 106 in Fig. 14 and steps 222 to 228 in Fig. 15).

Regarding claim 3, Lynch discloses all the claimed limitations as applied above (see claim 2). In addition, Lynch discloses the expected change in light output intensity for a first of the one or more of the pixels is dependent, at least in part, on the expected temperature of the first of the one or more of the pixels (see Abstract; para[0011]-para[0013]; para[0054]; para[0058]-para[0059]; para[0064]; para[0071]-para[0076]; para[0079]-para[0082]; see Figs. 9 and 12-15; “integrated thermal sensors measure the temperature of the OLEDs across the display to create a temperature map”; “The temperature map may indicate OLEDs with present operating temperatures beyond known thresholds such that the emitted light does not match the target emitted light and/or the temperature map may relate to historical average temperatures of the OLEDs, where average higher temperatures may indicate which OLEDs are aging faster with respect to other OLEDs”; “Controllers may determine compensations for each OLED such that the light emitted from each OLED substantially matches the light target for each OLED”; “over time, the color and brightness of emitted light from an OLED will also vary due to temperature and age even when driven with the original drive strength”; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28” and these “compensations may change the brightness and/or color of light emitted by each OLED 66 to match the brightness and/or color target for that OLED 66”; “The controller 62 may use the temperature map 75 to determine (block 106) which OLEDs 66 or zones 60 may be affected by a present operating temperature beyond a threshold temperature stored in memory 28”, that is, beyond a certain threshold temperature corresponding to the light target; “OLEDs 66 operating at temperatures beyond a threshold may emit light of a noticeably different color and/or brightness than OLEDs 66 operating below the threshold temperature”; see steps 102 to 106 in Fig. 14 and steps 222 to 228 in Fig. 15).

Regarding claim 4, Lynch discloses all the claimed limitations as applied above (see claim 3). In addition, Lynch discloses the expected temperature of the first of the one or more of the pixels is dependent, at least in part, on the specified light output of the first of the one or more of the pixels (see Abstract; para[0011]-para[0013]; para[0054]; para[0058]-para[0059]; para[0064]; para[0071]-para[0076]; para[0079]-para[0082]; see Figs. 9 and 12-15; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28”; “The controller 62 may use the temperature map 75 to determine (block 106) which OLEDs 66 or zones 60 may be affected by a present operating temperature beyond a threshold temperature stored in memory 28”, that is, beyond a certain threshold temperature corresponding to the light target; “OLEDs 66 operating at temperatures beyond a threshold may emit light of a noticeably different color and/or brightness than OLEDs 66 operating below the threshold temperature”).

Regarding claim 5, Lynch discloses all the claimed limitations as applied above (see claim 3). In addition, Lynch discloses the expected change in light output intensity for the first of the one or more of the pixels is dependent, at least in part, on the specified light output for one or more second pixels that are within a specified distance from the first of the one or more of the pixels (see Abstract; para[0011]-para[0013]; para[0054]; para[0058]-para[0059]; para[0064]; para[0069]-para[0076]; para[0079]-para[0082]; see Figs. 12-15; see “ OLEDs 66 and thermal sensors 55 disposed in zones 60 across the display as illustrated in FIG. 13”; “each zone 60 may include a sub array of pixels”; since “the thermal sensors 55 are disposed with zones 60 of OLEDs 66 rather than with individual OLEDs”, and “Thermal sensors 55 disposed with zones 60 measure the operating temperature of each zone 60, and the controller 62 may generate a temperature map 75 based on these measured zone temperatures”, it is clear that the expected change in light  emitted for a pixel in certain zone 60 according to temperature changes in the certain zone 60, is dependent, at least in part, on the light emitted by one or more second pixels that are within that certain zone 60).

Regarding claim 6, Lynch discloses all the claimed limitations as applied above (see claim 5). In addition, Lynch discloses the expected temperature of the first of the one or more of the pixels is dependent, at least in part, on an expected heat generated by the one or more second pixels (see Abstract; para[0011]-para[0013]; para[0054]; para[0058]-para[0059]; para[0064]; para[0069]-para[0076]; para[0079]-para[0082]; see Figs. 12-15; see “ OLEDs 66 and thermal sensors 55 disposed in zones 60 across the display as illustrated in FIG. 13”; “each zone 60 may include a sub array of pixels”; since “the thermal sensors 55 are disposed with zones 60 of OLEDs 66 rather than with individual OLEDs”, and “Thermal sensors 55 disposed with zones 60 measure the operating temperature of each zone 60, and the controller 62 may generate a temperature map 75 based on these measured zone temperatures”, it is clear that the expected change in light emitted for any first pixel in certain zone 60 according to temperature changes in the certain zone 60, is dependent, at least in part, on the light emitted by one or more second pixels that are also within that certain zone 60; note that since “The temperature map 75 may indicate the present operating temperature across the display 14, identifying portions with increased temperatures and localized heat sources”, it clear that the temperature of any pixel in the certain zone 60, is dependent, at least in part, on the temperature/heat generated by the one or more second pixels that are also within that certain zone 60).

Regarding claim 7, Lynch discloses all the claimed limitations as applied above (see claim 2). In addition, Lynch discloses the expected temperature of a first of the one or more of the pixels is dependent, at least in part, on heat generated by a heat generating component of the array that is proximate to the first of the one or more of the pixels or on heat dissipated from the first of the one or more of the pixels (see Abstract; para[0011]-para[0013]; para[0034]; para[0054]; para[0058]-para[0059]; para[0061]-para[0064]; para[0071]-para[0076]; para[0078]-para[0082]; see Figs. 9 and 12-15; ”Non-uniform temperatures may exist across a display due to the ambient environment, power consumed by components of the OLED display, or heat emitted by components beneath the OLED display (e.g., processor, radio transmitter)”; “integrated thermal sensors measure the temperature of the OLEDs across the display to create a temperature map”; “The temperature map may indicate OLEDs with present operating temperatures beyond known thresholds such that the emitted light does not match the target emitted light and/or the temperature map may relate to historical average temperatures of the OLEDs, where average higher temperatures may indicate which OLEDs are aging faster with respect to other OLEDs”; “Controllers may determine compensations for each OLED such that the light emitted from each OLED substantially matches the light target for each OLED”; “The temperature map also may be utilized to determine the heat generated by components beneath a display”; “over time, the color and brightness of emitted light from an OLED will also vary due to temperature and age even when driven with the original drive strength”; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28” and these “compensations may change the brightness and/or color of light emitted by each OLED 66 to match the brightness and/or color target for that OLED 66”; “The controller 62 may use the temperature map 75 to determine (block 106) which OLEDs 66 or zones 60 may be affected by a present operating temperature beyond a threshold temperature stored in memory 28”, that is, beyond a certain threshold temperature corresponding to the light target; “OLEDs 66 operating at temperatures beyond a threshold may emit light of a noticeably different color and/or brightness than OLEDs 66 operating below the threshold temperature”; since “The temperature map 75 may indicate the present operating temperature across the display 14, identifying portions with increased temperatures and localized heat sources”, it is clear that the temperature of pixels is dependent, at least in part, on heat generated e.g. by components beneath the OLED display or on heat generated by the pixels).

Regarding claim 8, Lynch discloses all the claimed limitations as applied above (see claim 2). In addition, Lynch discloses each pixel of the array comprises a plurality of light-emitting elements, wherein determining the expected temperature of a first of the one or more of the pixels comprises determining an expected temperature for one or more of the light-emitting elements of the first of the one or more of the pixels (see Abstract; para[0004]; para[0011]-para[0013]; para[0023]; para[0027]; para[0032]; para[0038]; para[0048];  para[0041]; para[0051]-para[0054]; para[0056]; para[0058]-para[0059]; para[0064]; para[0071]-para[0076]; para[0079]-para[0082]; see Figs. 9 and 12-15; see array of pixels in Figs. 9 and 13; “OLEDs 66 may be arranged in groups within the display to form pixels”; “Pixels may include groups of OLEDs 66 (e.g., three or four) emitting different colors, particularly complementary colors such as red, cyan, green, magenta, blue, yellow, white, and combinations thereof”; “integrated thermal sensors measure the temperature of the OLEDs across the display to create a temperature map”; “The temperature map may indicate OLEDs with present operating temperatures beyond known thresholds such that the emitted light does not match the target emitted light and/or the temperature map may relate to historical average temperatures of the OLEDs, where average higher temperatures may indicate which OLEDs are aging faster with respect to other OLEDs”; “Controllers may determine compensations for each OLED such that the light emitted from each OLED substantially matches the light target for each OLED”; “over time, the color and brightness of emitted light from an OLED will also vary due to temperature and age even when driven with the original drive strength”; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28” and these “compensations may change the brightness and/or color of light emitted by each OLED 66 to match the brightness and/or color target for that OLED 66”; “The controller 62 may use the temperature map 75 to determine (block 106) which OLEDs 66 or zones 60 may be affected by a present operating temperature beyond a threshold temperature stored in memory 28”, that is, beyond a certain threshold temperature corresponding to the light target; “OLEDs 66 operating at temperatures beyond a threshold may emit light of a noticeably different color and/or brightness than OLEDs 66 operating below the threshold temperature”; see steps 102 to 106 in Fig. 14 and steps 222 to 228 in Fig. 15).

Regarding claim 9, Lynch discloses all the claimed limitations as applied above (see claim 1). In addition, Lynch discloses each pixel of the array comprises a plurality of light-emitting elements, wherein determining the expected change in light output intensity for a first of the one or more of the pixels comprises determining an expected change in light output intensity for one or more of the light-emitting elements of the first of the one or more of the pixels (see Abstract; para[0004]; para[0011]-para[0013]; para[0023]; para[0027]; para[0032]; para[0038]; para[0048];  para[0041]; para[0051]-para[0054]; para[0056]; para[0058]-para[0059]; para[0064]; para[0071]-para[0076]; para[0079]-para[0082]; see Figs. 9 and 12-15; see array of pixels in Figs. 9 and 13; “OLEDs 66 may be arranged in groups within the display to form pixels”; “Pixels may include groups of OLEDs 66 (e.g., three or four) emitting different colors, particularly complementary colors such as red, cyan, green, magenta, blue, yellow, white, and combinations thereof”; “integrated thermal sensors measure the temperature of the OLEDs across the display to create a temperature map”; “The temperature map may indicate OLEDs with present operating temperatures beyond known thresholds such that the emitted light does not match the target emitted light and/or the temperature map may relate to historical average temperatures of the OLEDs, where average higher temperatures may indicate which OLEDs are aging faster with respect to other OLEDs”; “Controllers may determine compensations for each OLED such that the light emitted from each OLED substantially matches the light target for each OLED”; “over time, the color and brightness of emitted light from an OLED will also vary due to temperature and age even when driven with the original drive strength”; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28” and these “compensations may change the brightness and/or color of light emitted by each OLED 66 to match the brightness and/or color target for that OLED 66”; “The controller 62 may use the temperature map 75 to determine (block 106) which OLEDs 66 or zones 60 may be affected by a present operating temperature beyond a threshold temperature stored in memory 28”, that is, beyond a certain threshold temperature corresponding to the light target; “OLEDs 66 operating at temperatures beyond a threshold may emit light of a noticeably different color and/or brightness than OLEDs 66 operating below the threshold temperature”; see steps 102 to 106 in Fig. 14 and steps 222 to 228 in Fig. 15).

Regarding claim 10, Lynch discloses all the claimed limitations as applied above (see claim 1). In addition, Lynch discloses each pixel of the array comprises a plurality of light-emitting elements, wherein modifying the output of a first of the one or more of the pixels comprises modifying an output of one or more of the light-emitting elements of the first of the one or more of the pixels (see Abstract; para[0004]; para[0011]-para[0013]; para[0023]; para[0027]; para[0032]; para[0038]; para[0041]; para[0048]; para[0050]-para[0054]; para[0056]; para[0058]-para[0059]; para[0064]; para[0069]-para[0076]; para[0079]-para[0082]; see Figs. 9 and 12-15; see e.g. array of pixels corresponding to zones 60 in Fig. 13; “OLEDs 66 may be arranged in groups within the display to form pixels”; “Pixels may include groups of OLEDs 66 (e.g., three or four) emitting different colors, particularly complementary colors such as red, cyan, green, magenta, blue, yellow, white, and combinations thereof”; “These light colors from each OLED 66 may be mixed according to instructions from the controller 62 to create specific colors, including white, for each pixel”; “integrated thermal sensors measure the temperature of the OLEDs across the display to create a temperature map”; “The temperature map may indicate OLEDs with present operating temperatures beyond known thresholds such that the emitted light does not match the target emitted light and/or the temperature map may relate to historical average temperatures of the OLEDs, where average higher temperatures may indicate which OLEDs are aging faster with respect to other OLEDs”; “Controllers may determine compensations for each OLED such that the light emitted from each OLED substantially matches the light target for each OLED”; “over time, the color and brightness of emitted light from an OLED will also vary due to temperature and age even when driven with the original drive strength”; “The controller 62 may determine compensation adjustments to each OLED 66 based on a comparison of the measured operating temperature and calibration curves, tables, algorithms, or the like stored in memory 28” and these “compensations may change the brightness and/or color of light emitted by each OLED 66 to match the brightness and/or color target for that OLED 66”; “The controller 62 may use the temperature map 75 to determine (block 106) which OLEDs 66 or zones 60 may be affected by a present operating temperature beyond a threshold temperature stored in memory 28”, that is, beyond a certain threshold temperature corresponding to the light target; “OLEDs 66 operating at temperatures beyond a threshold may emit light of a noticeably different color and/or brightness than OLEDs 66 operating below the threshold temperature”; see steps 102 to 106 in Fig. 14 and steps 222 to 228 in Fig. 15).

Regarding claim 11, Lynch discloses an electronic display (see electronic device 10 including display 14 as shown in Figs. 1-3 and 9-13; para[0001]; para[0032]) comprising:
an array of pixels of light-emitting elements (see array of pixels in Figs. 9 and 13; “OLEDs 66 may be arranged in groups within the display to form pixels”; “Pixels may include groups of OLEDs 66 (e.g., three or four) emitting different colors, particularly complementary colors such as red, cyan, green, magenta, blue, yellow, white, and combinations thereof”; para[0004]; para[0023]; para[0027]; para[0032]; para[0048]; para[0051]; para[0056]; para[0071]); and
one or more controllers configured to control light output of the array of pixels  (see controller 20 and processor 22 in Fig. 1, and controller 62 in Figs. 9 and 13; para[0004]; para[0037]-para[0038]; para[0051]-para[0053]) and further configured to execute instructions with limitations analogous to those in the method of claim 1. Therefore, claim 11 is rejected for the same reasons as claim 1 above.

Regarding claims 12-14 and 16-19, these claims are analogous to claims 2-4 and 7-10, respectively, and therefore, are rejected for the same reasons as claims 2-4 and 7-10 above, respectively.

Regarding claim 15, Lynch discloses all the claim limitations as applied above (see claim 13). In addition, this claim is analogous to claim 6 above, and therefore, it is rejected for the same reasons as claim 6 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623